____________________________________________________________________________
                                                        SO ORDERED,




                                                        Judge Jason D. Woodard
                                                        United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
____________________________________________________________________________


                             UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF MISSISSIPPI

IN RE: ALICE G. FORD, DEBTOR
                                                                             CASE NUMBER: 20-11770

                             ORDER CONFIRMING CHAPTER 13 PLAN

        The debtor’s plan was filed on May
                                       May 8,4, 2020
                                                2020, and amended/modified by subsequent order(s) of
the court, if any. The plan was transmitted to creditors pursuant to Bankruptcy Rule 3015. The court
finds that the plan meets the requirements of 11 U.S.C. §1325.

IT IS ORDERED THAT:

1. The debtor’s chapter 13 plan attached hereto is confirmed.

2. The following motions are granted (if any):

        a. Motion for valuation of security, payment of fully secured claims, and modification of
        undersecured claims made under Rule 3012 (§3.2 of the plan);
        b. Motion to avoid lien pursuant to Section 522 (§3.4 of the plan.

3. The stay under Section 362(a) is terminated as to the collateral only and the stay under Section 1301 is
terminated in all respects regarding collateral listed in Section 3.5 of the plan (if any).

4. All property shall remain property of the estate and shall vest in the debtor only upon entry of
discharge. The debtor shall be responsible for the preservation and protection of all property of the estate
not transferred to the trustee.

5. The debtor’s attorney is awarded a fee in the amount of $3,600.00, of which $3,218.00 is due and
payable from the estate.
                                         ##END OF ORDER##
Approved:

/s/ C. Gaines Baker
Attorney for the Debtor(s)
cgbaker@panola.com                                                        Submitted by:
                                                                          Locke D. Barkley, Chapter 13 Trustee
                                                                          6360 I-55 North, Suite 140
                                                                          Jackson, MS 39211
                                                                          (601)355-6661
Case 20-11770-JDW   Doc 2   Filed 05/08/20 Entered 05/08/20 13:09:31   Desc Main
                            Document     Page 1 of 8




      20-11770
Case 20-11770-JDW   Doc 2   Filed 05/08/20 Entered 05/08/20 13:09:31   Desc Main
                            Document     Page 2 of 8
Case 20-11770-JDW   Doc 2   Filed 05/08/20 Entered 05/08/20 13:09:31   Desc Main
                            Document     Page 3 of 8
Case 20-11770-JDW   Doc 2   Filed 05/08/20 Entered 05/08/20 13:09:31   Desc Main
                            Document     Page 4 of 8
Case 20-11770-JDW   Doc 2   Filed 05/08/20 Entered 05/08/20 13:09:31       Desc Main
                            Document     Page 5 of 8




                                                         {filed unsecured / claim #001}
Case 20-11770-JDW   Doc 2   Filed 05/08/20 Entered 05/08/20 13:09:31   Desc Main
                            Document     Page 6 of 8
Case 20-11770-JDW   Doc 2   Filed 05/08/20 Entered 05/08/20 13:09:31   Desc Main
                            Document     Page 7 of 8
Case 20-11770-JDW   Doc 2   Filed 05/08/20 Entered 05/08/20 13:09:31   Desc Main
                            Document     Page 8 of 8
